UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7178


CLINTON MATTHEW IVEY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of Va. Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00571-GBL-TRJ)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Matthew Ivey, Appellant Pro Se.   Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clinton    Matthew      Ivey       seeks      to        appeal    the    district

court’s    order     denying      relief    on     his       28    U.S.C.       § 2254       (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of    appealability.                 28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing             of     the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that       reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,            537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

               On appeal, we confine our review to the issues raised

in the Appellant’s brief.              See 4th Cir. R. 34(b).                    Because Ivey

does     not     challenge       the    basis          for        the     district          court’s

disposition, he has forfeited appellate review of the court’s

order.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

                                              2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3